Citation Nr: 0526626	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-09 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to service connection for anxiety and 
depression.

3.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  Service in Vietnam as a supply clerk and 
supply handler is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

While the veteran did not initially claim service connection 
for PTSD, the RO included PTSD as part of the claim for 
service connection for anxiety and depression.  Because of 
the uniqueness of a claim of service connection for PTSD, the 
Board will address PTSD as a separate issue and it will be 
remanded to the RO for additional development.  

The Board notes that the veteran requested a Board hearing 
when he submitted a VA Form 9 in March 2004.  The veteran 
withdrew his request for a hearing in a communication 
received in June 2004.


FINDINGS OF FACT

1.  The veteran does not have a lung disorder attributable to 
his military service.

2.  The veteran does not have anxiety or depression 
attributable to his military service.

3.  The veteran does not have hearing loss attributable to 
his military service.

4.  The veteran does not have tinnitus attributable to his 
military service.

5.  The veteran does not have hypertension attributable to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a lung disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The veteran does not have an anxiety disorder or 
depression that is the result of disease or injury incurred 
in or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004).

4.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.

5.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record shows that the veteran served in the military for 
two years.  The veteran's Military Occupational Specialty 
(MOS) was that of supply clerk.  The veteran's service record 
shows that he served nearly one year in Vietnam as a supply 
handler.  After leaving service, the record shows that the 
veteran worked in a shoe factory, a job from which he is now 
retired.

The veteran's service medical records (SMRs) are of record.  
The medical history questionnaire the veteran filled out in 
conjunction with his October 1966 induction physical 
examination shows he complained of dizziness or fainting 
spells, shortness of breath, frequent trouble sleeping, 
depression or excessive worry, and nervous trouble, among 
other things.  The clinical evaluation reported no 
abnormalities.  The audiological evaluation recorded pure 
tone thresholds, in decibels, corrected to ISO (ANSI), were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
20
--
15
LEFT
35
20
15
--
25

Blood pressure was reported as 138/80.  

The medical history questionnaire the veteran filled out in 
conjunction with his separation examination in October 1968 
shows that he complained of, among other things, shortness of 
breath, frequent trouble sleeping, and nervous trouble.  The 
clinical evaluation showed no abnormalities.  There was no 
report of audiological evaluation associated with the 
separation examination.  Blood pressure was reported as 
140/90.

The veteran told the RO that all of his medical evidence was 
held by VA at the VA Medical Center (VAMC) in Lexington, 
Kentucky.  The RO obtained those records, which cover the 
period from December 1996 to December 2003.  The report of a 
general medical examination given in December 1996 showed 
that a chest x-ray revealed COPD, though the radiologist 
noted no acute disease in the chest.  Blood pressure was 
recorded as 168/92.  The examiner's diagnoses were, among 
other things, chronic obstructive pulmonary disease (COPD) 
secondary to smoking; hearing loss complaint; and borderline 
hypertension.

The veteran expressed concern that some of his medical 
difficulties might have been caused by exposure to Agent 
Orange while in Vietnam.  The veteran was given an Agent 
Orange Registry Examination in September 2001.  At that 
examination, the veteran complained of, among other things, 
hearing loss, which was said to have been gradual in onset 
over a period of years, but which the veteran felt might be 
related to noise exposure in the military.  He denied ever 
having any surgery, and reported he had not been to see a 
doctor in years.  He gave a history of smoking two packs per 
day for 40 years, as well as chewing tobacco.  Several of his 
siblings reportedly had complications of tobacco abuse, 
including pulmonary disease and heart disease.  Both parents 
died in their 60s of heart disease.  The veteran reported 
sadness, nightmares, and difficulty sleeping.  The examiner 
noted that the veteran's thoughts were so horrible that he 
did not want to discuss them that day.

On examination, a chest x-ray showed a solitary nodule in the 
right upper lobe, and the radiologist's impression was 
granulomas and probably emphysema.  The veteran's blood 
pressure was recorded as 162/82.  The examiner's assessment 
was:  significant "tobaccoism" with solitary lung nodule, 
emphysema; possible claudication related to tobacco use; 
hearing loss; and early hypothyroidism.  The veteran was 
advised strongly to stop smoking.  

A depression screening by a VA nurse, conducted in October 
2001, was positive.  An October 2001 note also shows an 
assessment of hypertension.

The veteran was afforded a VA audiological examination in 
January 2002.  The audiologist reported that the veteran 
stated that his hearing had been decreasing since 1968.  He 
gave no history of middle ear pathologies, dizziness, or 
balance problems.  The veteran complained of constant 
bilateral tinnitus, and gave a "significant history of noise 
exposure," though that noise exposure was not described in 
the report.  The test results were not reported in detail, 
but puretone thresholds were reported in the 25-70 dB range 
bilaterally from 250 to 8000 Hz.  Hearing acuity was 
described as within normal limits from 250-2000 Hz, with the 
exception of a moderate loss in the left ear at 250 Hz.  From 
4000 to 8000 Hz there was mild sensorineural loss in the 
right ear, and mild to severe sensorineural hearing loss in 
the left ear.  Word discrimination scores were 100 percent at 
60 dB in the right ear, and 94 percent at 60 dB in the left 
ear.  Functional hearing was described as excellent.  

The report of a routine visit later in January 2002 showed 
the veteran's problem list consisted of hypertension, 
peripheral vascular disease, concern regarding the lung 
nodule noted above, and hyperlipidemia.  

A December 2002 treatment record noted that the veteran 
complained of memory problems, sad mood, short temper, 
difficulty adjusting to change, insomnia, anhedonia, 
anorexia, and panic attacks.  The treating physician's 
assessment was depression/anxiety.  Treatment with Zoloft was 
begun.

Routine examinations given at VAMC Lexington noted that the 
veteran's hypertension was still not well-controlled.  A 
treatment note dated in January 2003 noted the veteran's 
hypertension, peripheral vascular disease, hyperlipidemia, 
depression/anxiety, and tobacco abuse.  A November 2003 
follow-up report noted the veteran's blood pressure was 
140/80, that the veteran had no complaints regarding his 
depression/anxiety, and that he continued to smoke one and a 
half to two packs of cigarettes per day.



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including hypertension and sensorineural hearing loss, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2004).

Here, the veteran's SMR is silent regarding treatment for any 
of the claimed disabilities, and the evidence is that none of 
the veteran's disabilities became manifest until many years 
following service.  The veteran told his December 2001 VA 
examiner that he had not seen a doctor in years, and he told 
the RO that all of his medical evidence was held by VA.  From 
this the Board must conclude that the veteran had no 
significant medical complaints or treatment from the time he 
left military service in 1968 until he was seen by a VA 
examiner in December 1996, which is the first entry in the 
veteran's VA medical record.

A.  Lungs

The clinical evaluation given on the veteran's separation 
examination found that his lungs were normal.  There is 
evidence of a current disability in the form of COPD, 
diagnosed in the course of his December 1996 VA examination.  
However, the examiner attributed the COPD to the veteran's 
long-time smoking habit, not to his military service.  The 
Board notes that, for claims filed after June 9, 1998, VA 
regulations do not permit service connection for a disability 
attributed to a veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300 (2004).  Consequently, even 
though the veteran has given a history of having smoked 
cigarettes since about the time of his military service, 
service connection for COPD may not be granted on that basis, 
namely as a result of tobacco use in service.  38 U.S.C.A. 
§ 1103.  Service connection for a lung disorder is therefore 
not warranted.

B.  Anxiety/depression

Service connection for any mental disorder requires medical 
evidence diagnosing the condition in accordance with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).  
The veteran noted a history of nervous trouble and frequent 
trouble sleeping on both his induction and his separation 
examination questionnaires.  However, no mention was made of 
any complaint or diagnosis of anxiety or depression on either 
the induction or the separation examination.  No complaint or 
discussion of anxiety or depression was made at the time of 
the veteran's December 1996 examination.   The first medical 
evidence of any anxiety or depressive disorder did not come 
until noted on the September 2001 examination, where the 
veteran reported sadness, nightmares, and difficulty 
sleeping.  This notation of was more than 30 years after the 
veteran left military service.  

Notwithstanding the December 2002 treating physician's 
impression of depression/anxiety, and his prescribing of 
Zoloft, there is no suggestion of a link between currently 
shown problems of anxiety or depression and any problem with 
nervousness or sleeping complained of by the veteran during 
service.  Because there is no medical evidence of any in-
service assessment of anxiety or depression, and no medical 
evidence of a nexus between a current disability and any in-
service disease or injury, service connection is not 
warranted.

C.  Hearing Loss

The veteran did not complain of hearing loss on either his 
induction or separation examination questionnaires, and, 
while no hearing examination results were reported on the 
separation examination, examination of the ears was reported 
as normal.  The first recorded complaint of hearing loss of 
record occurred during the veteran's December 1996 VA 
examination.  As noted above, the veteran's hearing loss has 
been described as mild in the right ear, and mild to severe 
in the left ear, with functional hearing described as 
excellent.  Although it is not clear whether the veteran 
currently has impaired hearing in each ear as defined by VA, 
see 38 C.F.R. § 3.385 (2004), there is no medical evidence of 
an in-service incurrence of disease or injury, and no medical 
evidence of a nexus between any current disability and any 
in-service disease or injury.  Further, because the first 
complaint of hearing loss did not arise until nearly 30 years 
after his leaving service, service connection on a 
presumptive basis is not warranted.  In sum, service 
connection for hearing loss is not warranted on either a 
direct or presumptive basis.

D.  Tinnitus

There were no complaints of tinnitus in the report of either 
the induction or separation examination.  The veteran did not 
complain of tinnitus at his December 1996 general medical 
examination, though, as noted, he did complain of hearing 
loss.  The first complaint of tinnitus came at his January 
2002 VA audiological examination.  While there is evidence, 
in the form of the veteran's subjective complaints, that he 
suffers from bilateral tinnitus, there is no medical evidence 
of an in-service incurrence of disease or injury, and no 
medical evidence of a nexus between the current disability 
and any in-service disease or injury.  Service connection for 
tinnitus is therefore not warranted.

E.  Hypertension

On his induction examination questionnaire, the veteran 
originally checked that he had no history of high or low 
blood pressure, but crossed that out and checked the block 
indicating that he had such a history.  His separation 
examination questionnaire showed no history of hypertension, 
and the examiner noted that the veteran's heart and vascular 
system were both normal.  Blood pressure was noted to be 
140/90.  In short, there is no evidence of record that the 
veteran was suffering from any diagnosed hypertension in 
service.  The VA general medical examination given in 
December 1996 diagnosed borderline hypertension, with a 
single blood pressure report of 168/92.  Thereafter, records 
show a diagnosis of hypertension treated by medication.  The 
veteran thus has a current diagnosis of hypertension.  
However, there is no medical evidence of an in-service 
incurrence of disease or injury, and no medical evidence of a 
nexus between the veteran's current hypertension and any in-
service disease or injury.  Further, since hypertension was 
not diagnosed until the December 1996 diagnosis of borderline 
hypertension, this was nearly 30 years after leaving service, 
and service connection on a presumptive basis is thus not 
warranted.  In sum, service connection for hypertension is 
not warranted on either a direct or presumptive basis.

The only evidence of record supportive of the veteran's claim 
that his current disabilities are related to his military 
service consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms of his disabilities, he is 
not competent to provide medical opinion as to their 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claims.  The 
veteran's current anxiety/depression, lung disorder, hearing 
loss, tinnitus, or hypertension is not traceable to disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, as noted above, the veteran expressed concern that 
some of his medical difficulties might have been caused by 
exposure to Agent Orange while in Vietnam.  None of the 
veteran's claimed disabilities has been shown to have been 
caused by exposure to herbicide agents in Vietnam, and none 
of his claimed disabilities is included in the list of 
diseases associated with exposure to certain herbicide agents 
and which may be service connected on a presumptive basis.  
38 C.F.R. § 3.309(e) (2004).

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2001, more than one year before the RO's adverse decision.

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, what 
information VA would assist in obtaining on the veteran's 
behalf, and where the veteran was to send the information 
sought.  The RO specifically requested that the veteran 
identify any evidence or information he knew about which 
pertained to his claim.  

Regarding VA's duty to assist, the Board obtained the 
veteran's SMRs and VA medical records.  As for whether 
further action should have been undertaken by way of 
obtaining additional medical opinion on the question of 
service connection, the Board notes that such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
there is evidence of current problems with the claimed 
disabilities, but there is no indication, except by way of 
unsupported allegation, that any one of the claimed 
disabilities may be associated with military service.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for a lung disorder is 
denied.

Entitlement to service connection for anxiety or depression 
is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.


REMAND

As noted in the introduction above, a claim of service 
connection for PTSD is a unique claim.  This is so because 
the disability may have a delayed onset and consequently may 
not be manifest or diagnosed until years after the in-service 
traumatic event that triggered the disability.  

In this case, although no records have been submitted that 
suggest a diagnosis of PTSD, the veteran wrote to the RO in 
August 2004 and reported that he was then taking medication 
for PTSD.  He indicated that he was a Vietnam veteran and 
that he had had trouble sleeping since his return from 
service in southeast Asia.  He said that records could be 
obtained from the VA medical center in Lexington, Kentucky.  
He identified a social worker who apparently saw him.  
(Earlier records obtained by the RO only covered a period 
through 2003.)

Implicit in the August 2004 statement by the veteran is the 
suggestion that the veteran now has a diagnosis of PTSD and 
that it has been related to his being in service in Vietnam.  
In order to ascertain whether this is so, further evidentiary 
development is required.  

Accordingly, the claim of service connection for PTSD is 
REMANDED for the following actions:

1.  The veteran should be asked to 
identify all sources of treatment for 
PTSD.  Each identified source should be 
contacted by the RO and pertinent records 
obtained.  The search for records should 
include any pertinent records maintained 
by the VA medical center in Lexington, 
Kentucky.  

2.  If records obtained as a result of 
the development sought in the paragraph 
above show any clinical assessment of 
PTSD, the RO should undertake additional 
evidentiary development as follows:  the 
veteran should be asked to identify all 
stressful experiences during service that 
might account for the assessment of PTSD; 
there should be a search for any 
information to corroborate the occurrence 
of any stressor(s) that may have led to a 
diagnosis of PTSD; and an examination 
should also be scheduled, including 
psychological testing, to determine 
whether the veteran has PTSD that is 
traceable to an in-service stressor.

3.  The RO should undertake any 
additional development deemed appropriate 
and thereafter re-adjudicate the claim.  
If the benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be given 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the appellant until he is notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment by the RO.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


